PlNOLA, J.,
This is an appeal by Dominick Bartol from an order of the Secretary of Revenue suspending his operator’s license because of alleged speeding on November 23, 1947, between 2 and 3 P. M., while he was operating a Packard coupe in Schuylkill County, near Brandonville.
Appellant is a wholesale distributor of a dozen lines of groceries and food products, which business takes him into four counties, Monroe, Wayne, Luzerne and Carbon, and at times even in Schuylkill.
*89On the day in question the officer who was stationed at Sheppton, on Route 924, saw appellant pass, going in the direction of Mount Carmel, and he followed him down the mountain along two “S” curves and along a straight stretch of concrete pavement leading to Brandonville. He testified that, he clocked appellant for half a mile and that he was going at the rate of 60 miles per hour.
When stopped by the officer appellant declared he did not know how fast he was going because his speedometer was broken, and he offered to show the officer the broken part which he carried in the car. He testified that the speedometer had been broken for a year and a half and that he was unable during that period to get the speedometer cable and shaft, that this fact was recognized by the inspection stations, all of which approved his car for operation during that period. The Schultz Garage, the Packard dealers in Hazleton, certified in a communication to the fact that for over a year they were unable to get the parts in question. The receipt for payment of the same shows that they were finally obtained on January 31, 1948.
We are impressed with the testimony of appellant who has been driving a car for 28 years and who has never before been arrested for any violation whatsoever. He is corroborated by the testimony of a passenger, Nicholas Marnell, who likewise has driven for many years and who stated that in his judgment the car was going about 50 miles per hour at the time it was stopped.
The pavement was dry, there was no traffic, there was no reckless driving, and we well appreciate how easy it is to misjudge speed on a smooth concrete road.
In our opinion this is not an intentional violation of law, but at most merely a technical violation, and therefore:
Appeal sustained, the order of the Secretary of Revenue suspending the operating privilege of Dominick *90Bartol for a period of 90 days is reversed, and the Secretary of Revenue is directed to restore the license to Dominick Bartol.